Citation Nr: 0316090	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  00-01 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder with alcohol dependence.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The veteran had a personal hearing on his appeal before the 
undersigned Veterans Law Judge in April 2001.  During the 
course of that hearing, his representative raised the issue 
of entitlement to service connection for alcoholism as 
secondary to service connected post-traumatic stress disorder 
(PTSD).  This issue had not been adjudicated or otherwise 
prepared for appellate review at the time and the Board 
considered this issue to be inextricably intertwined with the 
veteran's claim of entitlement to an increased disability 
evaluation for PTSD.  Therefore, the Board remanded the case 
in July 2001 and directed that the RO schedule the veteran 
for an examination to determine whether it was at least as 
likely as not that the veteran's chronic alcoholism was 
caused, or made more severe, by his service-connected PTSD.  
This was accomplished, with the VA examiner determining that 
the veteran's alcohol dependence was, indeed, secondary to 
PTSD.  By rating action in December 2002, the RO considered 
alcohol dependence as part of his PTSD and increased his 
disability rating from 30 percent to 50 percent.  The case 
has now been returned to the Board for disposition.       


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, but has not resulted in total social and occupational 
impairment.    


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent schedular 
evaluation for the veteran's PTSD, and no more, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and its implementing regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The veteran's current claim for an increased rating for PTSD 
was received in March 1999.  

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent notice of the rating decision denying an 
increased rating for PTSD in August 1999, a statement of the 
case (SOC) in December 1999, and a rating decision and 
supplemental statement of the case (SSOC) in December 2002, 
which included his alcohol dependence as part of his PTSD and 
increased his disability rating from 30 percent to 50 
percent.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether service connection could be granted, and the analysis 
of the facts as applied to those criteria, thereby adequately 
informing the veteran of the information and evidence 
necessary to substantiate his claims. 

The Board is also satisfied that, in light of the 
aforementioned correspondence, a letter sent by the RO in 
August 2001, and the personal hearing conducted in April 
2001, VA has specifically set out "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant."  38 C.F.R. § 
3.159(b)(1) (2002).  The August 2001 letter to the veteran 
requested that he send VA medical evidence from all 
hospitals, clinics, and doctors who have treated his PTSD 
since April 1999 and enclosed authorization forms with the 
letter.        

Also, VA must make, and has made, reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  

The December 2002 SSOC informed the veteran that, provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claim, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2002), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to her active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).  
In this case, the RO has obtained the veteran's VA treatment 
records.  He has not identified any private medical records 
regarding his service-connected disability.  Given the 
foregoing, the Board finds that VA has complied with its duty 
to notify the appellant of the duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA examinations in April 1999 
and February 2002.  The reports from these examinations have 
been obtained and considered by the Board.  

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case yet again 
to the RO, or to otherwise conduct any other development or 
notification actions.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

					II.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's PTSD is rated under DC 9411.  Under DC 9411, a 
50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although some of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The appellant asserts that his service-connected PTSD is more 
severely disabling than currently rated, thereby warranting a 
higher rating.  

Outpatient treatment records from 1998 and 1999 show that the 
veteran attended counseling sessions at the VA Medical Center 
in Richmond.  

A VA examination report from April 1999 noted that the 
veteran reported experiencing flashbacks and nightmares.  The 
report also noted that the veteran had a pattern of 
avoidance, during which he avoided war movies and discussion 
of his experiences in Vietnam.  The report references the 
veteran's drinking problem, noting his hospitalizations.  The 
report notes that he attended group sessions for Vietnam 
veterans at the VA hospital in Richmond and was reported to 
have been receiving Zoloft and Trazodone.  

Upon examination, it was noted that the veteran was somewhat 
slovenly dressed.  He was alert and oriented as to time, 
person, and place, and was coherent and relevant with 
appropriate affect and normoactive.  He denied hallucinatory 
experiences, but readily admitted to flashbacks on a regular 
basis.  He was noted to suffer episodes of depression.  His 
memory for recent and remote events, concentration and recall 
were intact.  His insight and judgment were fair.  The 
examiner stated that, clinically, he was functioning on an 
average level of intelligence.  The examiner remarked that he 
did not have the veteran's folder for review.  He diagnosed 
the veteran with PTSD, chronic, and alcohol dependence and 
assigned a GAF score of 50-55.  

A diagnostic evaluation was conducted on the veteran at the 
Richmond VA Medical Center on April 16, 2001.  The impression 
was PTSD, chronic and severe.  A GAF score of 45 was 
assigned.  In a letter dated, April 23, 2001, a VA Medical 
Center social worker stated that the veteran had been seen by 
him since April 1999, primarily in the Vietnam combat stress 
group, which met weekly.  He noted that the veteran's 
symptoms included intrusive thoughts and nightmares, and that 
he had trouble with interpersonal relationships.  He also 
described the veteran as having auditory hallucinations, an 
increased startle response, and hypervigilance.  He further 
described the veteran as exhibiting anhedonia and 
experiencing feelings such as worthlessness and uselessness.  
He stated that the veteran had a history of anxiety attacks 
and that suicidal ideation had been present at times.  He 
concluded that there was severe disruption in the veteran's 
life because of his PTSD, both socially and vocationally.      

The veteran appeared at a Board hearing on April 25, 2001 and 
testified that he had flashbacks, nightmares about two to 
three times a month, and that he had trouble sleeping.  He 
also testified that he was a loner, had a distant 
relationship with his children, and that he felt anxious 
around a lot of people.  He indicated that he began using 
alcohol as a teenager, but that he began using alcohol much 
more frequently after returning from Vietnam.  He testified 
that his use of alcohol made him forget much of the pain 
associated with his experiences in Vietnam.  He admitted to 
multiple arrests for driving under the influence.  He further 
testified that he found it very difficult to adjust to life 
after his discharge from service.  He stated that he had been 
unemployed since 1996, relating this to his inability to cope 
with his symptoms.  He stated that he does not leave his home 
very often.  He did state that he received treatment for his 
PTSD in the form of both one-on-one and group meetings once a 
week.  He stated that he was often depressed and that he was 
on, inter alia, Prozac, but that it did not really help him.  
He also testified that he had feelings of anxiety and 
nervousness on a daily basis.  

Progress notes from the VA Medical Center in Richmond 
indicated that the veteran was being seen for PTSD and 
recurrent major depression.  Notes show the veteran was 
suffering from anxiety, but that much of that appeared to 
stem from his kidney problem and the regular dialysis he 
underwent.  

Pursuant to the July 2001 Board remand, the veteran submitted 
to another VA examination in February 2002.  The examiner 
reported the claims folder was reviewed in conjunction with 
the examination.  The veteran reported to the examiner that 
he began experiencing problems with anxiety and intrusive 
thoughts shortly after leaving the service.  He was unable to 
sleep and began drinking to help him forget.  He indicated 
that his symptoms have intensified since the war in 
Afghanistan.  He reported that he experienced thoughts of 
Vietnam on a daily basis, sleeps no more than four hours a 
night and was having several nightmares a week.  The examiner 
remarked that the veteran appeared to demonstrate genuine 
arousal/anxiety when asked pointed questions about his 
Vietnam experiences and exhibited a fair degree of 
psychomotor agitation.  He was reported to be on Celexa and 
Olanzapine.  It was noted that the veteran was receiving 
meaningful, but limited, benefit from his treatment efforts.  

In regards his drinking, he stated that he would typically 
drink a twelve-pack of beer a day, but did say that he was 
sober between 1983 and 1989.  The examiner noted the 
veteran's history of arrests for driving under the influence.  
The examiner reported that there seemed to be some declines 
in memory with the veteran that he felt might relate to his 
long history of alcoholism and other medical problems.  It 
was noted that he sustained a head injury in 1965.  The 
veteran stated that he had been married three times and that 
all the marriages had been affected by his anxiety condition 
and alcoholism.  He stated to the examiner that he had been 
unemployed since 1997 and that his unemployment was related 
to both physical and mental health issues.  The examiner 
noted the veteran required frequent dialysis.  His last job 
was as a tractor-trailer driver.  He stated that he held that 
job for three years and that prior to that, he had been 
unemployed for some time because of an injury to his arm.  He 
also stated that he worked eleven years at a Naval Yard.  

Upon examination, he was reported to be appropriately groomed 
and casually dressed and was alert and oriented times four.  
His affect was generally pleasant during neutral discussion, 
he was quite anxious when discussing his Vietnam experiences.  
He reported periods of depression that followed intrusive 
memories of his Vietnam experiences.  He reported being sober 
for the previous couple of months and that it had no affect 
on his level of depression.  He reported thinking about 
harming himself or wishing he were not alive, but had no plan 
or intent to harm himself.  His insight and judgment were 
adequate for current safety.  He was reported to have no 
close friends and only one friend with whom he communicates 
by telephone occasionally.  He stated that he found it hard 
to trust or feel close to people, but that this had been 
evident since service.  The examiner noted that the veteran 
relayed a long history of hypervigilence and that he 
displayed a high level of arousal when discussing his Vietnam 
experiences.  The veteran indicated that his symptoms have 
intensified since the terrorist attacks and war in 
Afghanistan.  

He was diagnosed with PTSD and alcohol dependence, noted to 
be in approximately 50-day remission.  He was assigned a GAF 
score of 50.  The examiner noted that recent treatment notes 
indicated a rather severe degree of PTSD related stress.  He 
also demonstrated depression, which is secondary to his 
intrusive memories and unpleasant feelings associated with 
Vietnam.  The examiner stated:

I believe overall his alcohol dependence 
does relate and fall secondary to his 
problems with post-traumatic stress 
disorder.  Both problems have caused 
significant difficulties for him over the 
years in terms of relationships.  The 
[veteran's] PTSD symptoms from what I can 
gather from records and his self report 
seemed to have intensified in recent 
months secondary to stress associated 
with 9/11/01 terrorist activities and 
subsequent military involvement of US 
troops.                

The Board finds that the foregoing evidence shows that the 
veteran is shown to have occupational and social impairment, 
with deficiencies in most areas.  Therefore, a 70 percent 
rating is warranted for PTSD.  In this regard, the veteran's 
symptoms include anger, flashbacks, avoidance behavior, and 
frequent nightmares.  He has been receiving medications on an 
ongoing basis.  The evidence does show that the veteran's 
occupational and social impairment is manifested by symptoms, 
such as suicidal ideation, however, these were not frequent 
and the most recent VA examination report stated that he was 
in no danger of harming himself.  The evidence does not show 
that he suffers from obsessional rituals that interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, or 
neglect of personal appearance and hygiene.  There are, 
however, indications that the veteran has difficulty in 
adapting to stressful circumstances and has an impaired 
ability to establish and maintain effective work or social 
relationships.    

In evaluating the evidence in this case, the Board finds that 
the appellant's GAF has ranged from 55 to 45.  Under 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, revised in 
1994, (DSM-IV), a GAF range from 51 to 60 is indicative of 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF range of 
41 to 50 is indicative of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).

The evidence does not demonstrate that the appellant's 
occupational and social impairment has been shown to be due 
to such symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, weekly panic attacks, 
impaired judgment, or impaired abstract thinking, although 
the examiner in the February 2002 VA examination noted some 
declines in memory, including both recent and remote recall.  
He speculated that this decline may be the result of the 
veteran's long history of alcoholism or from a head injury he 
sustained in 1965.  However, as stated above, the evidence 
demonstrates difficulty in establishing and maintaining 
effective social relationships.  The evidence also indicates 
that the appellant experiences depression and anxiety, 
frequent flashback and nightmares, an inability to trust or 
get emotionally close to others, sleep disturbances, 
hypervigilant behavior, startle response, loss of interest in 
pleasurable activities, and occasional suicidal ideations, 
although without intent to carry through with them.  Again, 
the veteran has been unemployed for a number of years, but 
reported to the February 2002 VA examiner that this was 
attributable to both physical and mental health issues.  As 
mentioned above, the veteran requires frequent dialysis.   

A schedular rating in excess of 70 percent is not warranted.  
The highest schedular rating of 100 percent under DC 9411 is 
warranted where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

In this case, the Board finds that there is insufficient 
evidence of the symptoms required for a 100 percent rating, 
and that the preponderance of the evidence shows that the 
criteria for a 100 percent rating have not been met.  With 
regard to employment, as has been discussed, it appears he 
has not worked for a number of years.  However, as has been 
stressed, the reason for this includes his significant kidney 
disability.  The Board finds that overall, the evidence does 
not show that the veteran has PTSD related symptoms that are 
sufficiently persistent or disabling so as to warrant a 100 
percent rating.  For example, the medical evidence does not 
show that the veteran has persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
The veteran's thought processes were not recorded as being 
illogical or incoherent, and although it has been reported 
the veteran suffers from auditory hallucinations, there was 
no evidence of delusions.  Moreover, the veteran seems to 
maintain a decent level of personal hygiene; it was noted in 
the February 2002 VA examination report that the veteran 
appeared clean, appropriately groomed, and casually dressed.  
Furthermore, upon the last VA examination, the veteran's 
alcohol dependence was determined to be in remission.  While 
there obviously is social and occupational impairment 
present, there is nothing in the record to establish total 
social and occupational impairment.  Accordingly, it is 
concluded that a 70 percent rating, but no higher, is 
warranted from the effective date of the award of service 
connection for PTSD.  

As was discussed in the introductory portion of this 
decision, the July 2001 Board remand considered the issue of 
entitlement to service connection for alcoholism as secondary 
to his service-connected PTSD to be inextricably intertwined 
with his claim for an increased rating for PTSD and directed 
that the RO schedule the veteran for a VA examination in 
order to determine the current nature and severity of PTSD, 
and to determine whether there was a relationship between his 
alcohol dependence and PTSD.  The February 2002 VA examiner 
concluded that the veteran's alcohol dependence does relate 
to and fall secondary to his PTSD.  By rating action in 
December 2002, the RO considered the veteran's alcohol 
dependence to be part of his PTSD.  Having been determined to 
be secondary to the veteran's service-connected PTSD, there 
is no basis to try and dissociate the veteran's symptoms of 
alcohol dependence from the PTSD.  In this regard, the Board 
has considered the veteran's symptoms of alcohol dependence 
in the foregoing analysis of the nature and severity of the 
veteran's PTSD.  


ORDER

A rating of 70 percent for PTSD with alcohol dependence is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

